Title: From Thomas Jefferson to Willink & Van Staphorst, 11 March 1789
From: Jefferson, Thomas
To: Willink & Van Staphorst



Gentlemen
Paris Mar. 11. 1789

In your letter of the 2d. instant you refer me to a resolution of Congress which appropriates the loans of 1787. and 1788. to the paiment of interest to the year 1790 and the residue to the salaries of their ministers and the contingent expences which may arise in Europe, and you suppose that this manner of wording the resolution postpones the articles of salaries and contingencies to that of interest. Their obvious intention however was to appropriate so much of the money as should be requisite to the paiment of interest, and so much as should be requisite to salaries and contingencies. The amount of all these articles were known and  calculated, and it was seen that the loan sufficed to satisfy all. They must have meant therefore that salaries and contingencies should be paid as they arose as well as that interest should be paid as it arose. By the contrary construction you would make them decide that their ministers should neither eat nor drink till the end of the year 1790 if the loan should not be filled till then. This must surely convince you that your construction can not have been theirs.
I informed you in my last that confiding in the effect of the loan and the appropriation of it, and pressed for time, I had made positive contracts for the Dyes of the medals which were already in considerable forwardness. These contracts amount to about ten thousand florins, and cannot now be deferred. But these dyes, tho’ they must be paid for, will be useless without the addition of an equal sum for the metal and striking of the medals. So that there is no possibility of abating from this article.
With respect to the other of 60,000 florins, I have found that there is a possibility of setting it into train with the half of that sum, and that the residue of it need not be called for till I have some communications on the subject with our government, and perhaps not at all.
I must therefore desire again your attention to this subject, and your answer whether you will pay the monies for the contracts already made for the dyes of medals, say about 10,000 florins? The further sum of 10,000 florins for the medals to be struck and the last mentioned sum of 30,000 florins for a particular purpose? I have the honor to be gentlemen Your most obedient & most humble servt.,

Th: Jefferson

